DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated June 20, 2022 in which claims 1, 3, and 5-7 were amended, claims 4 and 9-20 were cancelled, and claims 21-26 were added, has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, and 21-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (U.S. Pub. 2020/0312715).
Regarding claims 1-3, 5-8, and 21-26, Choi [Figs.5-6] discloses a semiconductor device comprising:
a semiconductor substrate [10]; and
a multilevel wiring structure on the semiconductor substrate, the multilevel wiring structure including at least an intermediate metal layer [30,50,60,80] over the semiconductor substrate and an uppermost metal layer [210,220] over the intermediate metal layer, and the multilevel wiring structure being divided into a main circuit portion [100,120,130,200] and a scribe portion [110] surrounding the main circuit portion, wherein 
the intermediate metal layer comprises a plurality of wiring layers [30,30f,45,50,60,70,80] stacked on each other, and 
the scribe portion of the multilevel wiring structure includes at least a metal pad [70] included and exposed in an uppermost wiring layer of the intermediate metal layer [Fig.5];

further comprising a groove [530,540] in the scribe portion, the groove disposed between the metal pad [70] and the main circuit portion in the scribe portion;

further comprising a low-k insulating film [20] [Para.47] between at least some of the wiring layers [30,30f] of the intermediate metal layer; and
wherein the groove [530,540] penetrates at least through [grooves 530,540 penetrates at least partially through film 20] the low-k insulating film;

wherein at least one of the wiring layers of the intermediate metal layer comprises copper [Para.47];

further comprising a stacked structure [Die 100/300,200/400] arranged in the main circuit portion along a boundary with the scribe portion [110], the stacked structure including the intermediate metal layer [30,30f,45,50,80] and the uppermost metal layer [210,220] [Figs.5,11];

further comprising an insulating film [40] covering the low-k insulating film [20] over the scribe portion and the main circuit portion, wherein
a thickness of the insulating film [40] of the scribe portion [regions 41,42] is smaller than a thickness of the insulating film of the main circuit portion [Fig.4];

wherein the uppermost metal layer [210,220] is over the insulating film [40] of the main circuit portion;

a semiconductor device, comprising:
a semiconductor substrate [10]; and
a multilevel wiring structure on the semiconductor substrate, the multilevel wiring structure including at least an intermediate metal layer [30,30f,45f,50,60,70,80] over the semiconductor substrate and an uppermost metal layer [210,220] over the intermediate metal layer, the multilevel wiring structure being divided into a main circuit portion [100,120,130,200] and a scribe portion [110] surrounding the main circuit portion, wherein
the intermediate metal layer includes at least first, second and third wiring layers [30,30f,70] on top of each other with connecting portions therebetween, the third wiring layer [70] being an uppermost layer exposed in the scribe portion of the multilevel wiring structure, and
the exposed uppermost layer includes a metal pad [70] exposed on a surface thereof;

further comprising a low-k insulating film [20] at least between the first and second wiring layers [30,30f];

further comprising a groove [530,540] between the metal pad [70] and the main circuit portion in the scribe portion, the groove penetrating at least the low-k insulating film [20];

further comprising an insulating film [40] over the low-k insulating film [20] in the scribe portion and the main circuit portion, wherein a first portion of the insulating film in the scribe portion [region 41 to 42] is thinner in size than a second portion of the insulating film in the main circuit portion [Fig.4];

wherein the first portion covers at least a peripheral portion of the metal pad [bottom surface of peripheral portion of 70 is covered by first portion [region 41-42];

further comprising a stacked structure [100,200] in the main circuit portion along a boundary with the scribe portion, the stacked structure including at least part of the intermediate metal layer [30,30f,45,50,80] and the uppermost metal layer [210,220].

Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigihara (U.S. Pub. 2010/0181650).
Regarding claims 1 and 21, Shigihara [Figs.1,14] discloses a semiconductor device comprising:
a semiconductor substrate [1s]; and
a multilevel wiring structure [1w] on the semiconductor substrate, the multilevel wiring structure including at least an intermediate metal layer [4,5,16-18] over the semiconductor substrate and an uppermost metal layer [34] over the intermediate metal layer, and the multilevel wiring structure being divided into a main circuit portion [2] and a scribe portion [3] surrounding the main circuit portion, wherein 
the intermediate metal layer comprises a plurality of wiring layers [4,5,16-18] stacked on each other, and 
the scribe portion of the multilevel wiring structure includes at least a metal pad [28b] included and exposed in an uppermost wiring layer of the intermediate metal layer [5,16-18];

a semiconductor device, comprising:
a semiconductor substrate [1s]; and
a multilevel wiring structure [1w] on the semiconductor substrate, the multilevel wiring structure including at least an intermediate metal layer [4,5,16-18] over the semiconductor substrate and an uppermost metal layer [34] over the intermediate metal layer, the multilevel wiring structure being divided into a main circuit portion [2] and a scribe portion [3] surrounding the main circuit portion, wherein
the intermediate metal layer includes at least first, second and third wiring layers [5,16-18,28b] on top of each other with connecting portions [concave regions] therebetween, the third wiring layer [28b] being an uppermost layer exposed in the scribe portion of the multilevel wiring structure, and
the exposed uppermost layer includes a metal pad [28b] exposed on a surface thereof.

Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but they are not persuasive. As presented above, Choi [Fig.5] discloses metal pad [70] which is included and exposed in an uppermost wiring layer of the intermediate metal layer, wherein the intermediate metal layer comprises layers [30,30f,45] directly below metal pad [70]. Consequently, Choi discloses the combination of the intermediate metal layer and the metal pad as claimed.
Additionally, Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot in view of the new grounds of rejection.
Overall, Applicant’s arguments are not persuasive.  The claims stand rejected and the Action is made Final.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822